ORDER
This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, Kelly Garner Kilroy, pursuant to Maryland Rule 19-736, in which the Respondent admits that she violated Rules 1.15(a) & (c) and 8.4(c) & (d) of the Maryland Rules of Professional Conduct. The Court, having considered the Petition, it is this 18th day of May, 2017,
ORDERED, that Respondent, Kelly Garner Kilroy, be and she hereby is disbarred from the practice of law in the State of Maryland, effective June 19, 2017; and it is further
ORDERED, that, effective June 19, 2017, the Clerk of the Court shall remove the name Kelly Gamer Kilroy from the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule 19-742 (a)(1), and comply with Maryland Rule 19-761.